Citation Nr: 0415563	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, including injury to back and mouth, due to a tank 
accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
September 1945, and from May 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in May 2004.  By letter dated in June 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900(c) (2003). 


FINDING OF FACT

The veteran does not have current disability associated with 
head and facial injury sustained in service.  


CONCLUSION OF LAW

A disability manifested by residuals of head trauma was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issue of entitlement to 
service connection for residuals of head trauma, to include 
injury of the back and mouth, a substantially complete 
application was received in July 2002.  In conjunction with 
this claim, by letter dated in January 2003, the RO generally 
advised the veteran of the change in law brought about by the 
enactment of the VCAA.  Thereafter, in a rating decision 
dated in September 2002, service connection for the claimed 
condition was denied.  Subsequent to this determination, the 
AOJ, in an October 2003 letter, advised the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  The Board observes that while this 
letter did not specifically advise the veteran of the need to 
submit any evidence in his possession that pertains to the 
claim, the veteran was advised to inform VA about any 
additional information or evidence relevant to his claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the veteran in 
October 2003, was not given prior to the AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
Board's review of the merits of the veteran's case, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
thereafter provided further written argument in support of 
his claim.  Additionally, medical evidence has been obtained 
for consideration in this matter.  There is no indication of 
record of any other relevant information which has not been 
associated with the claims file.  Thus, the Board finds there 
is no other evidence that could help substantiate the claim, 
and no reason to further delay a decision in this matter.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Generally, to prove service 
connection the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of an 
in-service occurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 3 Vet. App. 341, 346 (1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The record discloses that by rating decision dated in October 
1948, service connection was granted for purposes of 
establishing entitlement to dental treatment for several 
teeth.  The record further discloses that service connection 
for disability claimed as injury to the back and mouth as a 
residual of a tank explosion was denied by rating decision 
dated in November 1956.  The veteran was notified of these 
adverse determinations and advised concerning his appellate 
rights, but did not initiate an appeal with respect either 
decision.  Accordingly, these decisions became final.  

With respect to the instant claim, the veteran essentially 
contends that he suffers from residual impairment arising 
from head and facial injury, to include injury to the back 
and mouth sustained in a tank accident.  More recently, 
however, the veteran clarified the nature of his claim did 
not include injury to the back as a result of the in-service 
accident (May 2003 hearing transcript, p. 4).  

The evidence of record discloses that in May 1945, the 
veteran sustained contusions and lacerations to his maxilla 
and soft tissues when he struck the turret of a tank on which 
he was riding.  Service medical records document only dental 
treatment received in connection with this incident.  In this 
context, service records disclose the veteran lost four teeth 
and required a partial upper denture.  The report of 
separation examination attendant to the veteran's first 
period of service records dental treatment for the partial 
upper denture.  The report contains no complaints or clinical 
findings relative to the May 1945 injury.  

During his second period of service, the veteran was 
hospitalized in 1947 for unrelated illness.  The hospital 
report reflects the veteran reported a history of being in a 
tank explosion, in which he sustained a skull fracture.  He 
also reported a history of injury to the head in a motor 
vehicle accident at four years old.  Examination conducted at 
that time showed a depression at the left forehead.  
Neurological evaluation was unremarkable.  X-ray study of the 
skull was negative for any abnormalities.  Examination upon 
separation from service in April 1947, was negative for any 
complaints, findings, or diagnosis relative to residuals of 
head or facial trauma.  

The assembled post-service medical evidence, VA and private 
treatment reports, dated from 2002 to 2004, are negative for 
any treatment, findings or diagnosis relative to the claimed 
head and facial injury.

During a May 2003 hearing, the veteran provided testimonial 
evidence concerning the head and facial injury sustained in 
service.  He recounted he received injuries to his head and 
mouth in connection with a tank accident.  The veteran 
indicated he received dental treatment to address the loss of 
teeth.  He stated he also experienced swelling and headaches 
following the accident, but noted these symptoms resolved 
until his second period of service.  He reported episodes of 
seizure activity with resolution of such activity following 
treatment.  When queried, the veteran acknowledged that he 
did not currently experience any symptoms attributable to the 
in-service injury to his head and face.   

The Board has carefully considered the evidence and 
contentions of the veteran in this case.  Where there is no 
current medical diagnosis of a claimed disorder, there is no 
disability for which to grant service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The claim must be 
denied on the merits.  In the absence of any evidence that 
the veteran has a current disability, service connection 
cannot be granted.

In this case, there is no competent medical or lay evidence 
of a disability or symptoms of a disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The preponderance of the evidence is 
against a finding that the veteran currently suffers from 
residuals of head and facial trauma.  

In reaching this conclusion, the Board does not doubt the 
good faith or sincerity of the veteran in bringing his claim 
based upon his conviction that the in-service tank accident 
caused residual impairment.  However, the objective clinical 
evidence of record does not support the veteran's contentions 
in this regard.  In other words, there is no medical evidence 
of a current disability that may be related to the tank 
accident.  Moreover, he denies current symptoms.  In the 
absence of such evidence, the claim must be denied.

Accordingly, since there is not an approximate balance of 
positive and negative evidence on the relevant question 
presented, there is no benefit of the doubt which can be 
resolved in the veteran's favor.  Therefore, entitlement to 
service connection for residuals of head and facial trauma is 
not established.




ORDER

Service connection for residuals of head trauma is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



